Citation Nr: 1409408	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits, to include at the higher rate for aid and attendance, for accrued benefits purposes.  

2.  Entitlement to nonservice-connected burial allowance.

2.  Entitlement to a plot or interment allowance.    


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  He died in February 2008.  The appellant is his son.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The Veteran served during a qualifying period of war, was over the age of 65, his income did not exceed the maximum annual income limit, and he required the aid and attendance of another person.  

2.  The appellant paid for the Veteran's burial expenses and the Veteran had a claim for pension pending at his death and was entitled to such pension.  

2.  The Veteran was eligible for burial in a national cemetery, was not buried in a national cemetery or other cemetery controlled by the United States, and the appellant paid for the Veteran's interment/plot.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected pension for the higher rate of aid and attendance of another person, for the purposes of accrued benefits, are met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.351, 3.352 (2013).

2.  The criteria for entitlement to nonservice-connected burial allowance are met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).

3.  The criteria for entitlement to a plot or interment allowance are met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-Connected Disability Pension Benefits for accrued benefits purposes

Here, the Veteran had a claim pending for nonservice-connected disability pension, to include at the higher aid and attendance rate, at the time of his death.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.  As will be explained below, the Board is granting the claim for nonservice-connected disability pension at the higher rate for aid and attendance.  Therefore, the basic nonservice-connected disability pension need not be discussed as the Veteran would be paid at the higher rate for aid and attendance.  

Eligibility for nonservice-connected disability pension is dependent upon the veteran meeting the threshold service requirement of 38 U.S.C.A. § 1521.  Once this is met, the veteran must be 65 years or older or be permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  In addition, the veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR).  See 38 U.S.C.A. § 1522; 38 C.F.R. § 3.23.

The Veteran had active service during a requisite period of war and, therefore, he met the threshold service requirement of 38 U.S.C.A. § 1521.  In addition, he was over the age of 65 at the time of his claim.  The remaining question is whether the Veteran met the net worth and income requirements.  38 U.S.C.A. § 1522.

Pension is not payable to a veteran whose annual income exceeds the limitations set forth in 38 U.S.C. 1521.  38 C.F.R. § 3.252.  The maximum annual pension rate (MAPR) is set by Congress.  That rate is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  A higher level of pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The Veteran reported an annual income of approximately $34,000 per year from his non-VA pension and Social Security (including his spouse's Social Security payments).  The MAPR for aid and attendance with one dependent was $22,113, effective December 1, 2007 (5 percent of the MAPR is approximately $1,105.00).  See 38 C.F.R. § 3.23; M21-1, Appendix B; (http://benefits.va.gov/PENSION/rates_veteran_pen07.asp).  The MAPR for aid and attendance with one dependent was $23,396 effective December 1, 2008 (5 percent of the MAPR is approximately $1,169.00).  

However, medical expenses in excess of 5 percent of the MAPR are deductible from the Veteran's income.  The Veteran's monthly medical expenses were at least $4,590, or, approximately $55,000 per year (more than 5 percent of the MAPR for either 2007 or 2008).  His monthly medical expenses included payment for licensed assisted living, which the Board finds to be a medical expense as it provided medical services, and deductible from income as a medical expense.  38 C.F.R. § 3.272(g).

When the total of the Veteran's medical expenses are deducted from his annual income (approximately $34,000), the countable income is negative and, therefore, less than the annual MAPR for either 2007 or 2008.  While the Veteran died before providing complete information as to his financial status to the RO with respect to any interest earned from an interest bearing bank account, the Board notes that the specified bank account only included $15,000.  The Veteran only had a net worth of $17,000.  Net worth is to be considered in connection with a claim for nonservice-connected disability pension.  The Board finds it highly unlikely that any accumulated interest from an interest-bearing bank account containing $15,000, would result in a net worth of such an excessive amount so as to not warrant nonservice-connected disability pension.  Therefore, his net worth and income qualify him for nonservice-connected disability pension.  38 U.S.C.A. § 5107(b).  

The final question is whether the Veteran required aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  In a medical statement for consideration of aid and attendance dated in August 2007, the examining physician noted that the Veteran was unable to walk without aid, unable to care for the needs of nature, could not leave the home without assistance, and required nursing home care.  Resolving any doubt in favor of the Veteran, the Board finds that the criteria for aid and attendance are met.  Therefore, entitlement to nonservice-connected disability pension at the higher aid and attendance rate, for the purposes of accrued benefits, are met.  38 U.S.C.A. §§ 1521, 5107(b); 38 C.F.R. §§ 3.102, 3.352.  

Burial Allowance and Plot and Interment Allowance

Here, entitlement to a nonservice-connected death burial allowance is granted.  The appellant paid for burial services for the Veteran and submitted a detailed bill for the services for the funeral of the Veteran.  38 C.F.R. § 3.1601(a)-(b).  The appellant's claim was received within two years of the Veteran's death.  Under VA regulations, if a Veteran had an original claim for pension that was pending at his death and there was sufficient evidence to have supported an award, entitlement to a nonservice-connected death burial allowance is warranted.  38 C.F.R. § 3.1600(b).  As noted above, the Veteran had a claim for pension pending at his death and he was entitled to such pension, as shown by the above determination.  Therefore, a nonservice-connected death burial allowance is granted.  Id.  

The appellant also claimed entitlement to a plot or interment allowance.  For claims filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  The Veteran is considered a "veteran" for VA purposes as he was eligible to have been buried in a national cemetery and he was not buried in a national cemetery or other cemetery controlled by the United States.  For the purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Interment expenses are those costs associated with the final disposition of the remains and not confined to the acts done within the burial grounds.  Id.  The appellant identified St. James Cemetery and the bill for the funeral expenses indicated that the appellant paid for a memorial.  Therefore, a VA plot or internment allowance is granted.  38 C.F.R. § 3.1600(f).  

Transportation expenses are not warranted as the Veteran was not buried in a national cemetery.  See 38 U.S.C.A. § 2308; 38 C.F.R. § 3.1600(g).  A service-connected death and burial allowance is not warranted as the Veteran was not service-connected at the time of his death.  38 C.F.R. § 3.1600(a).  An allowance is not warranted under 38 C.F.R. § 3.1600(c) as the Veteran did not die while hospitalized by VA.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected pension at the higher rate of aid and attendance of another person, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a nonservice-connected death burial allowance is granted.

Entitlement to a VA plot or interment allowance is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


